DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separation distance between the first liquid nozzle and the second liquid nozzle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 9, and 17 are objected to because of the following informalities:  
claim 4 recites the limitation "a third liquid nozzle disposed between the first liquid nozzle and the second liquid nozzle." Claim 2, from which it depends, recites the limitation "a second liquid nozzle disposed adjacent to the first liquid nozzle". Adjacent normally implies that there is nothing between the two. Consider replacing adjacent with something similar to "near".
claim 9 does not appear to further limit claim 4, from which it depends.
claim 17 contains the phrase "wherein the apparatus of cleaning a polishing pad comprising" consider instead ––wherein the apparatus of cleaning a polishing pad comprises––.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pores" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 depend from claim 1 and do not correct this antecedent basis issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki (US PGPub 2019/012643).
Regarding claim 1, Shinozaki teaches an apparatus of cleaning a polishing pad (discharge suction section 34A, see fig. 2), comprising: 
a first gas nozzle for spraying gas onto the pores of the polishing pad; and a first liquid nozzle for spraying a liquid to the pores of the polishing pad (discharge ports E1-1 to E1-6 and E2-1 to E2-6 operate in multiple configurations wherein one set of ports act as nozzles for spraying a liquid and the other set act as nozzles for spraying a gas onto the polishing pad, see figs. 24-25 and paragraphs [0124]-[0128]).
The elements may not all be present in a single embodiment of Shinozaki, but would nonetheless have been obvious to a person of ordinary skill as a combination of prior art elements according to known methods to yield predictable results;
	
Regarding claim 2, Shinozaki teaches the apparatus of claim 1, further comprising: 
a second liquid nozzle disposed adjacent to the first liquid nozzle to spray a liquid onto the pores of the polishing pad (discharge ports E1-1 to E1-6 are arranged adjacent to each other and when one is operating in a configuration in which it sprays liquid, all are doing so, see figs. 24-25 and paragraphs [0123]-[0128])).

Regarding claim 3, Shinozaki teaches the apparatus of claim 2, but does not teach that a separation distance between the first liquid nozzle and the second liquid nozzle is greater than a diameter of an inlet of the pore of the polishing pad.
However, applicant has not positively claimed a polishing pad as part of the apparatus, and the device of Shinozaki does have a separation distance between the first liquid nozzle and the second liquid nozzle (see fig. 24 showing distance between outlets). Consequently, the apparatus of Shinozaki is capable of use with a polishing pad having pores with a pore inlet diameter less than the separation distance. 

Regarding claim 4, Shinozaki teaches the apparatus of claim 2, further comprising: a third liquid nozzle disposed between the first liquid nozzle and the second liquid nozzle to spray liquid to the pores of the polishing pad (first nozzle is defined as E1-1 and the second as E1-3, and the third as E1-2, see fig. 17).

Regarding claim 5, Shinozaki teaches the apparatus of claim 4, wherein each of the first to third liquid nozzles is rotatable around a vertical axis perpendicular to a surface of the polishing pad to spray in multiple directions. (nozzles are mounted on arm 34A, which may rotate around a vertical axis relative to the polishing pad, thereby spraying in multiple directions, see fig. 12)

Regarding claim 7, Shinozaki teaches the apparatus of claim 4, further comprising: a second gas nozzle for spraying gas to the pores of the polishing pad (any two of outlets E2-1 through E2-6 may spray gas when outlets E1-1 through E1-6 spray liquid, see figs. 24-25 and paragraphs [0124]-[0128]). 

Regarding claim 8, Shinozaki teaches the apparatus of claim 7, wherein the second gas nozzle is disposed closer to one of the first to third liquid nozzles than the first gas nozzle (E2-1 is closer to E1-1 than E-2-2 is to E1-1, see fig. 24).

Regarding claim 9, Shinozaki teaches the apparatus of claim 4, wherein the third liquid nozzle is disposed between the first liquid nozzle and the second liquid nozzle (first nozzle is defined as E1-1 and the second as E1-3, and the third as E1-2, see fig. 17).

Regarding claim 10, Shinozaki teaches the apparatus of claim 7, but does not teach that the first to third liquid nozzles are disposed between the first gas nozzle and the second gas nozzle.
However, Shinozaki teaches the concepts of a series of additional outlets (four outlets E1-3 through E4-3 wherein the outermost outlets discharge liquid and the innermost discharge gas, see fig. 28), as well as the concept of varying whether outlets discharge gas or liquid (see fig. 24). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Shinozaki such that the first to third liquid nozzles are disposed between the first gas nozzle and the second gas nozzle, as doing so represents the combination of known prior art elements according to known methods in a fashion likely to yield predictable results.

Regarding claim 11, Shinozaki teaches the apparatus of claim 7, but does not teach that an arrangement direction of the first to third liquid nozzles is different from an arrangement direction of the first and second gas nozzles. However, Shinozaki does teach the concept of multiple nozzles in a line (see fig. 24) and additionally teaches the concepts of placing additional lines of nozzles (see fig. 28). It would have been obvious to a person of ordinary skill in the art to place a line of liquid outlets (e.g. outlets E1-1 through E1-3 in fig. 24) on the apparatus along with multiple lines of gas outlets (e.g. E2-3 and E3-3 from fig. 28) arranged in a different direction, as doing so represents the combination of known prior art elements according to known methods in a fashion likely to yield predictable results.

Regarding claim 12, Shinozaki teaches the apparatus of claim 4, further comprising: at least one arm for supporting the first and second gas nozzles and the first to third liquid nozzles (all nozzles are on arm 90c of apparatus 34a, see figs. 19 and 24 and paragraph [0090]).

Regarding claim 16, Shinozaki teaches the apparatus of claim 1, wherein the gas is sprayed by the first gas nozzle and the liquid is sprayed by the first liquid nozzle (discharge ports E1-1 to E1-6 and E2-1 to E2-6 operate in multiple configurations wherein one set of ports act as nozzles for spraying a liquid and the other set act as nozzles for spraying a gas onto the polishing pad, see figs. 24-25 and paragraphs [0124]-[0128]).
Shinozaki does not explicitly teach that the gas is sprayed to expand a volume inside of the pores of the polishing pad, or that the liquid is sprayed onto the expanded inside of the pores such that foreign matter or slurry remaining in the expanded pores are thrown out. However, applicant has not positively claimed a polishing pad as part of the apparatus, and the apparatus of Shinozaki is capable of performing the claimed pore expansion and liquid flushing if the proper pad were provided, so it satisfies the claim limitation.


Regarding claim 17, Shinozaki teaches a polishing device (3a), comprising: 
a platen (30A); 
a polishing pad (10) disposed on the platen; 
a polishing head positioned on the polishing pad, adsorbed to a lower portion of the polishing pad and pressed against the polishing pad (top ring 31A); 
a slurry spray nozzle spraying the slurry onto the polishing pad (polishing liquid supply nozzles 32A); and 
an apparatus of cleaning a polishing pad (34A, see fig. 18 and paragraph [0082]), 
wherein the apparatus of cleaning a polishing pad comprising: a first gas nozzle for spraying gas onto the pores of the polishing pad; and a first liquid nozzle for spraying a liquid to the pores of the polishing pad (discharge ports E1-1 to E1-6 and E2-1 to E2-6 operate in multiple configurations wherein one set of ports act as nozzles for spraying a liquid and the other set act as nozzles for spraying a gas onto the polishing pad, see figs. 24-25 and paragraphs [0124]-[0128]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki as applied to claims 1 and 5 above, and further in view of Peng et al. (US 10737366, "Peng").
Regarding claim 6, Shinozaki teaches the apparatus of claim 5, wherein the third liquid nozzle is disposed vertically with respect to the polishing pad (see Shinozaki fig. 7).
Shinozaki does not teach that the first liquid nozzle is disposed at a first tilt angle with respect to the polishing pad, the second liquid nozzle is disposed at a second tilt angle with respect to the polishing pad.
However, Peng teaches the concept of a pad cleaning apparatus with varying tilt angles of liquid nozzles arranged in a line (see Peng fig. 6). 
It would have been obvious to a person having ordinary skill in the art to integrate teh teachings of Peng into the device of Shinozaki, as doing so would have enhanced removal of waste by directing it away from the path of the polishing head (see Peng col. 7 lines 40-49).

Regarding claim 15, Shinozaki teaches the apparatus of claim 1, and teaches that the liquid is washing water (see Shinozaki fig. 25), but does not teach that the gas is air (Shinozaki provides the example of using nitrogen gas, see Shinozaki paragraph [0082]).
However, Peng teaches the concept of using air as an alternative to nitrogen gas in a pad-cleaning setting (see Peng col. 4 lines 26-29). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Peng and use air as the gas, as doing so represents the simple substitution of one known prior art element for another with predictable results.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki as applied to claim 4 above, and further in view of Lee (US 10737366).
Regarding claim 13, Shinozaki teaches the apparatus of claim 4, but does not teach that it further comprises: a brush for dressing a surface of the polishing pad.
However, Lee teaches the concept of including a brushing unit with a liquid spray unit in an apparatus for dressing a polishing pad (brush 232, see Lee fig. 13 and col. 2 line 61 - col. 3 line 2). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Lee in the device of Shinozaki, as doing so represents the combination of known prior art elements according to known methods in a fashion likely to yield predictable results. 

Regarding claim 14, Shinozaki in view of Lee teaches the apparatus of claim 13, wherein the brush is disposed adjacent to at least one gas nozzle of the first gas nozzle and the second gas nozzle (Shinozaki teaches that spray nozzles may be used for liquid or gas, see Shinozaki figs. 24-25, and Lee teaches that the brush is adjacent to spray nozzles 322, see Lee fig. 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US PGPub 2018/0243882), Lin et al. (US 11094554), Jung (US 10780548), Diao et al. (US 10350728), Chan (US 9833876), Butterfield et al. (US 9687960), Motoshima et al. (US 9579768), Motoshima et al. (US 10259098), Butterfield et al. (US 9452506), Wu et al. (US 9138861), Park et al. (US 7559824), Kim et al. (US 7455575), Shirasu (US 7348276), Li et al. (US 6669538), Boyd (US 6626743), Inoue et al. (US 6443816), Manfredi (US 6284092), Fishkin et al. (US 6220941), Allman et al. (US 6168502), Kennedy et al. (US 6139406), Pinson et al. (US 6053801), Miller et al. (US 6022414), Lofaro (US 6012968), Walker et al. (US 5616069), and Nabeya (US PGPub 2007/0135020) teach relevant aspects of devices for cleaning polishing pads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723